Citation Nr: 0502523	
Decision Date: 02/03/05    Archive Date: 02/15/05

DOCKET NO.  03-03 226	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

1.  Whether new and material evidence to reopen a claim for 
service connection for a left knee condition has been 
received.

2.  Whether new and material evidence to reopen a claim for 
service connection for a right knee condition has been 
received, and, if so, whether the record presents a basis for 
allowance of the claim.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael T. Osborne, Associate Counsel


INTRODUCTION

The veteran had active service from August 1947 to May 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a May 2001 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, in which the RO determined that new and 
material evidence to reopen the veteran's previously denied 
claims for service connection for a left knee condition and a 
right knee condition (which the RO characterized as a 
bilateral knee condition) had not been received.  The RO also 
denied the veteran's claims for service connection for a skin 
condition and for chronic bronchitis, both based on exposure 
to herbicides.  Later in May 2001, the veteran disagreed with 
the denials of the petitions to reopen, and the claim for 
service connection claim for chronic bronchitis, including 
based on exposure to herbicides.  A statement of the case 
(SOC) on these claims was issued to the veteran and his 
service representative in January 2003.  When he timely filed 
a substantive appeal (VA Form 9) later in January 2003, the 
veteran limited his appeal to the petitions to reopen; hence, 
those matters are the only issues on appeal.  Supplemental 
statements of the case (SSOC) were issued to the veteran and 
his service representative in June and December 2003.

The Board notes that, even if an RO makes an initial 
determination to reopen a claim, the Board has a legal duty 
under 38 U.S.C.A. §§ 5108 and 7104(b) to review the RO's 
preliminary decision and must find new and material evidence 
in order to establish its jurisdiction to review the merits 
of a previously denied claim.  See Barnett v. Brown, 8 Vet. 
App. 1, 4 (1995), aff'd, 83 F.3d 1380 (Fed. Cir. 1996); 
Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); see also 
VAOGCPREC 05-92.  Hence, the Board has characterized both 
issues as petitions to reopen, as reflected on the title 
page.

As a final preliminary matter, the Board notes that, in an 
October 2004 Appellant's Brief, the veteran's representative 
included, among the claims on appeal, the claims for service 
connection for a skin condition and for chronic bronchitis, 
(in addition to the matters currently on appeal).  As no 
perfected appeal on either of these matters has been filed, 
they are not properly before the Board; hence, they are 
referred to the RO for appropriate action. 


FINDINGS OF FACT

1.  All notification and development action needed to render 
a fair decision on each petition to reopen, and on the claim 
for service connection for a right knee disability, has been 
accomplished.  

2.  In a January 1976 rating action, the RO denied, inter 
alia,  the veteran's claims for service connection for left 
and right knee conditions (then characterized as a bilateral 
knee condition; although, later in January 1976, the RO 
notified the veteran that only service for a back condition 
had been granted, the veteran did not appeal the denial of 
any other claimed condition.  

3.  Pertinent to the claim for service connection for a left 
knee condition, evidence received since the January 1976 
rating action does not bear directly and substantially upon 
the specific matters now under consideration and is not so 
significant that it must be considered in order to fairly 
decide the merits of that claim.  

4.  Pertinent to the claim for a service connection for a 
right knee condition, new evidence received since the January 
1976 rating decision bears directly and substantially upon 
the specific matter now under consideration, and is so 
significant that it must be considered in order to fairly 
decide the merits of the veteran's claim of entitlement to 
service connection for a right knee condition.

5.  There is no competent medical evidence or opinion even 
suggesting a medical relationship between the veteran's right 
knee condition and his active military service.  




CONCLUSIONS OF LAW

1.  The January 1976 denial of service connection for a left 
knee condition and for a right knee condition is final.  
38 U.S.C.A. § 4004 (1976)  (38 U.S.C.A. § 7104 (West 2002)); 
38 C.F.R. § 19.104 (1976) (38 C.F.R. § 20.1100 (2004)).

2.  Pertinent to the claim for service connection for a left 
knee condition, evidence associated with the claims file 
subsequent to the January 1976 rating decision is not new and 
material, and that claim is not reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2001).

3.  Pertinent to the claim for service connection for a right 
knee condition, evidence associated with the claims file 
subsequent to the January 1976 denial is new and material, 
and that claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2001).

4.  The criteria for establishing service connection for a 
right knee condition have not been met.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Board observes that the Veterans Claims Assistance Act of 
2000 (hereinafter "the VCAA") and its implementing 
regulations provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. §§ 5103A, 5107(a) 
(West 2002); 38 C.F.R. §§ 3.102, 3.159(c)-(d)) (2003).

The VCAA and its implementing regulations also include new 
notification provisions.  Specifically, they require VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary, that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b) (2003).

The regulations implementing the VCAA include a revision of 
38 C.F.R. § 3.156(a).  However, the revised version of 
38 C.F.R. § 3.156(a) is only applicable to claims filed on or 
after August 29, 2001.  See 66 Fed. Reg. 45620-45632 (Aug. 
29, 2001).  As noted below, the veteran's petitions to reopen 
were filed prior to this date; as such, the version of 
38 C.F.R. § 3.156(a) in effect prior to August 29, 2001, 
applies to these claims.  See 38 C.F.R. § 3.156(a) (2001).

That notwithstanding, the regulations implementing the VCAA 
do not otherwise create an exception to the applicability 
dates with respect to VA notification in cases of claims to 
reopen finally decided claims.  See 66 Fed. Reg. 45,620.  
Hence, it is well to observe that the VCAA and its 
implementing regulations include an enhanced duty on the part 
of VA to notify a claimant of the information and evidence 
needed to substantiate claims which applies to the veteran's 
request to reopen his claim of entitlement to service 
connection for bilateral hearing loss.  38 U.S.C.A. §§ 5103, 
5103A (West 2002); 38 C.F.R. § 3.159(b) (2003).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (hereinafter, the 
"Court") held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.

Here, the RO provided the veteran with notice of the evidence 
needed to substantiate his request to reopen the claims for 
service connection for a left knee condition and for a right 
knee condition.  In a letter dated in January 2001, the RO 
notified the veteran and his service representative of what 
constituted new and material evidence, what information and 
evidence is needed to substantiate the claims, as well as 
what information and evidence must be submitted by the 
claimant, what information and evidence will be obtained by 
VA, and the need for the claimant to submit any evidence in 
his or her possession that pertains to the claims.  The 
veteran and his representative also were provided with a copy 
of the appealed rating decision, a statement of the case, and 
supplemental statements of the case.  These documents 
provided them with notice of the law and governing 
regulations, as well as the reasons for the determinations 
made regarding his claims.  By way of these documents, they 
also were specifically informed of the cumulative evidence 
already having been previously provided to VA or obtained by 
VA on the veteran's behalf.  Thus, the Board observes that 
all of the aforementioned correspondence informed the veteran 
of the evidence he was responsible for submitting and what 
evidence VA would obtain in order to substantiate his claims.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles 
v. Principi, 16 Vet. App. 370 (2002).

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file consists of the 
veteran's service medical records and post-service VA and 
private medical records.  

Under these circumstances, the Board finds that the veteran 
has received the notice and assistance contemplated by law, 
and adjudication of the petitions to reopen, as well as the 
claim for service connection for a right knee disability, at 
this juncture, poses no risk of prejudice to the veteran.  
See Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 
1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 
143 (2001); and Bernard v. Brown, 4 Vet. App. 384 (1993).

I.  Factual Background

As noted above, the RO denied the veteran's claims of 
entitlement to service connection for a left knee condition 
and a right knee condition (then characterized as a bilateral 
knee condition) in a January 1976 rating decision.  The 
evidence of record at the time of this unappealed rating 
decision included the veteran's service medical and other 
records and the report of a September 1975 VA examination.

The veteran's DD-214 indicates that his military occupational 
specialty (MOS) was as a combat engineer.  

Service medical records reflect that the veteran had no 
musculoskeletal abnormalities on his enlistment physical 
examination in August 1947.

In May 1949, the veteran complained of pain in the back of 
his right knee when he walked.  Physical examination of the 
veteran was negative.  X-rays of the right knee showed no 
evidence of bony pathology.

The veteran complained of a painful right knee in July 1950.  

On two physical examinations of the veteran in November 1950, 
clinical evaluation revealed that his lower extremities were 
normal.  The veteran was found qualified for recall to active 
duty.

The veteran reported no medical history of swollen or painful 
joints, bone, joint, or other deformity, or a "trick" or 
locked knee at a physical examination conducted on November 
13, 1956.  Clinical evaluation of the veteran was entirely 
within normal limits.

In connection with a physical examination conducted on 
November 21, 1956, the veteran again reported no medical 
history of knee problems.  Clinical evaluation of the veteran 
revealed that his lower extremities were normal.

During an annual physical examination in January 1960, 
clinical evaluation of the veteran was entirely within normal 
limits.  The in-service examiner stated that the veteran's 
interval history was essentially negative.  The veteran was 
found qualified for retention on active duty.  These findings 
were unchanged on subsequent physical examinations in 
September 1962, September 1967, November 1969, November 1971, 
and December 1972.

On his retirement physical examination in November 1974, the 
veteran's medical history was negative for any knee problems.  
Clinical evaluation of the veteran revealed that his lower 
extremities were normal, and he was found qualified for 
retirement.

On VA examination in September 1975, the veteran complained 
of occasional knee pain following prolonged walking, 
standing, and strenuous physical activities.  He stated that 
he had experienced knee pain for the last 2-3 years of his 
active service but had not sought treatment for his pain.  
The VA examiner stated that there was no history of knee 
injuries.  Physical examination of the veteran's knees 
revealed no swelling, no deformity, no laxity of ligaments, 
and range of motion was within normal limits.  The VA 
examiner concluded that there were no knee findings at this 
examination.

The veteran filed a request to reopen his previously denied 
claims for service connection for a left knee condition and a 
right knee condition in August 2000.  The newly submitted 
evidence includes the veteran's private treatment records 
from 1991 to 2001, the veteran's VA outpatient treatment 
records from 1976 to 1994 and from April 1999 to August 2000, 
letters from the veteran's private treating physicians dated 
in May 1998 and September 2000, and lay statements.

The veteran's private treatment records from 1991 to 2001 
indicates that, on outpatient treatment in February 1991, he 
complained of bilateral knee pain, worse on the right, and 
pain down the right side of his leg that had lasted for 4 
years.  The veteran reported that he began experiencing knee 
pain in July 1990 after twisting his right knee during a 
basketball game.  He stated that his left knee had been 
aspirated but not injected in November 1990.  Physical 
examination of the veteran revealed that his right hip had a 
good range of motion and was tender.  The left hip was 
normal.  Both knees were warm with crepitus and effusions.  
Straight leg raising was negative bilaterally.  The veteran 
had a mildly antalgic gait.  Bilateral knee x-rays showed 
degenerative joint disease involving both knee joints and 
mild degenerative joint disease of the patellofemoral joint 
which had progressed slightly when compared with previous x-
rays taken in November 1987.  The assessment included 
progressive osteoarthritis of the knees.

The veteran complained that his knees were no better on 
follow-up outpatient treatment later in February 1991.  The 
examiner stated that the veteran's x-rays had shown 
degenerative joint disease of the knees.  The veteran's hips 
were okay.  His right knee was aspirated and then injected 
and his left knee was injected.  The assessment was 
osteoarthritis of the knees.

On outpatient treatment in June 1991, the veteran complained 
of left knee pain with swelling and stated that his right 
knee was okay.  The examiner commented that the veteran might 
have strained his left knee.  Physical examination of the 
veteran's left knee revealed effusion, crepitus, limitation 
of motion, and complaints of pain on flexion.  The assessment 
was osteoarthritis in the bilateral knees and a questionable 
repeat strain of the left knee.  

An outpatient treatment noted dated in January 1998 reflects 
that the veteran had a long history of bilateral knee pain 
secondary to severe arthritis, particularly involving the 
medial compartments.  It also was noted that repeated knee 
injections provided only limited relief of symptoms.  
Physical examination of the veteran's knees revealed no 
erythema, warmth, or effusion bilaterally and marked varus 
deformities with significant bowing bilaterally.  The veteran 
maintained his knee slightly flexed and externally rotated.  
The range of motion was limited bilaterally from 0 to 90 or 
100 degrees with anterior knee pain.  The veteran also had 
some medial joint line tenderness with a positive McMurray's 
test and valgus/varus laxities.  The assessment was bilateral 
knee pain secondary to degenerative medial meniscus and 
osteoarthritis.

In a May 1998 letter, the veteran's private treating 
physician stated that the veteran had failed repeated use of 
injections and anti-inflammatory agents in treating his left 
knee pain secondary to arthritis.  This examiner also stated 
that the veteran had been provided with knee braces.

The veteran returned with complaints of medial compartment 
left knee pain on outpatient treatment in January 2000.  He 
also complained of some pain on the right, although this was 
less prominent.  The examiner noted that the veteran had a 
varus deformity of the left knee and that x-rays had revealed 
arthritis changes with a degenerative medial meniscus.  The 
veteran's knee was injected.

On outpatient treatment in May 2000, the veteran complained 
of persistent knee pain and stated that the January 2000 
injection had not provided adequate relief of his symptoms. 

On follow-up outpatient treatment later in May 2000, the 
veteran again complained of bilateral knee pain, left greater 
than right, and a progressive knee deformity.  The veteran 
also complained of moderate to severe rest and night pain 
that kept him from rest and sleep.  The veteran's medical 
history included long-standing bilateral knee pain, 
progressive arthritis, and a long-standing knee deformity 
that had progressed significantly to the point where it 
interfered with his ability to ambulate.  The veteran 
described moderate to severe weight-bearing pain and rated it 
as 6/10 on a pain scale.  The examiner noted that the veteran 
had developed a moderate limp and required a cane for 
ambulation.  He also noted that the veteran's knee problems 
had interfered with his normal daily activities.  Physical 
examination of the veteran revealed that he walked with a 
severe antalgic gait to the left and his standing lower 
extremity alignment was extreme varus.  He had a limited 
range of motion in the hip on internal rotation, negative 
straight leg raises, severe bilateral varus deformities 
consistent with advanced medial compartment arthritis in the 
knees, painful range of motion in the left knee, crepitus 
throughout range of motion testing in all compartments, and 
palpable effusions.  The range of motion of knees was from 5 
to 110 degrees (right knee), and from 10 to 100 degrees (left 
knee).  X-rays revealed severe bilateral medial compartment 
osteoarthritis with resultant varus deformity.  The examiner 
noted that the veteran would be scheduled for left total knee 
replacement surgery.  The impression was severe bilateral 
knee arthritis, left greater than right.

The veteran complained of knee pain that had lasted for years 
on outpatient treatment in September 2000.  Physical 
examination of the veteran revealed some knee deformities.  
It was noted that the veteran had been scheduled for total 
knee replacement.  The surgical diagnosis was severe 
arthritis of the left knee.

In a letter dated in September 2000, the veteran's private 
treating physician stated that he had been treating the 
veteran for bilateral arthritic knees since March 28, 1997.  
In a second letter dated in September 2000, a private 
physician stated that he had been treating the veteran for 
osteoarthritis since 1990.

Following left knee replacement surgery, on outpatient 
treatment in December 2000, the veteran complained of 
increased left knee pain as a result of physical therapy.  
Physical examination of the veteran revealed a healed left 
knee incision, a limited range of motion, full extension and 
about 65 degrees of flexion secondary to pain in the 
quadriceps region, and a moderate knee joint effusion which 
was expected.  The veteran's knee was stable throughout range 
of motion testing.  

The veteran received a course of outpatient physical therapy 
for his left knee beginning in December 2000.  At that time, 
the veteran complained that his left knee swelling was bad 
but getting better, his pain was 5/10 on average, and he had 
problems falling asleep at night.  The veteran's medical 
history included bilateral knee osteoarthritis.  Objective 
examination of the veteran's left knee revealed moderate 
swelling and warmth, a well-healed scar, and good patellar 
mobility.  The veteran's active range of motion was from 0 to 
95 degrees on the left knee and from 0 to 120 degrees on the 
right knee.  The physical therapist stated that the veteran's 
range of motion was "progressing nicely."

In connection with physical therapy in January 2001, the 
veteran stated that he felt like he was getting stronger.  
Passive range of motion was to 112 degrees in the left knee 
and to 129 degrees in the right knee.  There was minimal to 
moderate swelling in the left knee and it was warm to touch.  
The assessment was that the veteran was progressing well.

On outpatient treatment in January 2001, the examiner noted 
that the veteran was status-post left total knee arthroplasty 
and had made significant improvement with physical therapy.  
The veteran walked with a cane and stated that his left knee 
pain had decreased.  Physical examination of the veteran's 
left knee revealed a healed incision, absolutely no evidence 
of erythema, warmth, or tenderness, and decreased joint 
effusion.  The range of motion was from 3 to 98 degrees 
actively and the knee was stable throughout range of motion 
testing.  X-rays showed that the veteran's left knee implants 
were in good position.  

The veteran complained of increasing right knee pain on 
outpatient treatment in April 2001.  He also stated that his 
left knee was doing incredibly well and he had obtained an 
excellent range of motion.  The veteran stated that he wanted 
an injection for his right knee pain.  Physical examination 
of the veteran's left knee revealed a completely healed 
incision, full extension, flexion to 110 degrees, excellent 
stability, no effusion, and no swelling.  Physical 
examination of the veteran's right knee revealed effusion, 
pain along the medial joint line, palpable osteophytes, and 
was consistent with mild arthritis.  X-rays showed that the 
veteran's left total knee arthroplasty was in good position 
and unchanged.  The right knee had significant medial 
compartment degeneration on x-rays and the patellofemoral 
articulation on that side was mildly arthritic.  

The veteran's VA outpatient treatment records from 1976 to 
1994 and from April 1999 to August 2000 show no treatment for 
knee complaints.

In his May 2002 Notice of Disagreement, the veteran stated 
that the only new evidence he had to support his service 
connection claims for a left knee condition and a right knee 
condition were his private outpatient treatment records from 
1991 to 2001.  The veteran also stated that his "combat 
occupational specialty and training" created a "very strong 
possibility" that his knee problems were service-connected.  
And, in a statement on his January 2003 substantive appeal 
(via a VA Form 9, Appeal to the Board of Veterans' Appeals), 
the veteran contended that his left total knee replacement in 
November 2000 constituted new and material evidence 
sufficient to reopen the previously denied service connection 
claim for a left knee condition.  He also contended that 
training received during service as a combat engineer and at 
an airborne jump school were "circumstances that could lead 
to knee problems."




III.  Analysis

As indicated above, the veteran's claims for service 
connection for right and left knee disability were previously 
been considered and denied in January 1976.  As the veteran 
did not appeal the denial, the decision is final as to the 
evidence then of record.  See 38 U.S.C.A. § 4004 (1976)  
(38 U.S.C.A. § 7104 (West 2002)); 38 C.F.R. § 19.104 (1976) 
(38 C.F.R. § 20.1100 (2004)).  Also as indicated above, the 
veteran sought to reopen the claims for service connection 
for right and left knee conditions in August 2000.

Pertinent legal authority provides that, if new and material 
evidence has been presented or secured, a claim may be 
reopened and the former disposition reviewed.  38 U.S.C.A. 
§ 5108 (West 2002).  "New and material" evidence, for 
purposes of this appeal, is defined as evidence not 
previously submitted, not cumulative or redundant, and which 
by itself, or along with evidence previously submitted, is so 
significant that it must be considered to fairly decide the 
merits of the claim.  38 C.F.R. § 3.156(a) (2001); Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998); Evans v. Brown, 9 Vet. 
App. 273 (1996) (hereinafter, "Evans").

Furthermore, in determining whether the evidence is new and 
material, the credibility of the newly presented evidence is 
to be presumed.  See Kutscherousky v. West, 12 Vet. App. 369, 
371 (1999) (per curiam) ("presumption of credibility" 
doctrine, as articulated in Evans, supra, remains binding 
precedent).  The Board is required to give consideration to 
all of the evidence received since the last disallowance of 
this claim on any basis or, in this case, since the January 
1976 rating decision.  See Hickson v. West, 12 Vet. App. 247, 
251 (1999).

Upon a review of the newly submitted evidence, the Board 
finds that new and material evidence  to reopen the 
previously denied claim for service connection for a left 
knee condition has not been received.  

The newly submitted evidence includes post-service treatment 
records showing that the veteran experienced left knee 
problems between 1991 and 2001.  However, following total 
left knee replacement surgery in 2000, the veteran's left 
knee improved markedly and currently does not trouble him.  
It appears that the veteran's left knee surgery resolved his 
previous complaints.  When viewed in conjunction with all of 
the other evidence of record, the newly considered evidence 
does not tend support the veteran's claim that he has a 
current left knee disability that is medically related to 
service.  In fact, newly submitted x-rays of the veteran's 
left knee completed in 2001 showed no disability and the 
private examiner concluded that the veteran had made great 
progress since his total left knee replacement. 

The Board notes that the original rating decision issued in 
January 1976 denied the veteran's claims because there was no 
evidence of any knee problems, and there still is no such 
evidence.  Absent any objective medical evidence of a current 
left knee condition (and, if so, of a nexus between that 
disability and service), the additional evidence-while new 
in the sense that such evidence was not previously considered 
by agency decision makers-has no significant effect on the 
facts previously considered.  Therefore, as regards the left 
knee, "new and material" evidence, as contemplated by 38 
C.F.R. § 3.156(a), has not been received.  .

However, as regards the right knee, by contrast, the Board 
finds that the evidence received since the denial of service 
connection in January 1976 shows that the veteran suffers 
from right knee arthritis.  As noted above, the right knee 
had significant medial compartment degeneration on x-rays 
completed in April 2001 and the patellofemoral articulation 
on that side was mildly arthritic.  The Board finds that this 
showing of significant degenerative changes and mild 
arthritis in the right knee is so significant that it must be 
considered in adjudicating the veteran's claim for service 
connection for a right knee condition.  As such, this 
evidence is "new and material" evidence as contemplated by 
38 C.F.R. § 3.156(a), and the veteran's claim for service 
connection for a right knee disability is reopened..  

Having reopened the veteran's claim, the Board must now 
determine whether service connection for a right knee 
condition is warranted on the merits.

At the outset, the Board observes, again, that under the laws 
administered by VA, service connection may be granted for a 
disability resulting from disease or injury incurred in 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2003).  If a condition noted during service is not 
shown to be chronic, then generally a showing of continuity 
of symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b) (2003).  Service connection 
may be granted on the basis of a post-service initial 
diagnosis of a condition, when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  See  38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 3.303(a) (2003); Baldwin v. West, 13 Vet. App. 1 
(1999).  When there is an approximate balance of positive and 
negative evidence regarding a material issue, the benefit of 
the doubt in resolving each such issue shall be given to the 
claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102 (2004).  See Ortiz v. Principi, 274 F.3d 1361, 1364 
(Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 
(1990).  If the Board determines that the preponderance of 
the evidence is against the claim, it has necessarily found 
that the evidence is not in approximate balance, and the 
benefit of the doubt rule is not applicable.  Ortiz, 274 F.3d 
at 1365.

Considering the evidence outlined above in light of the above 
noted criteria, the Board finds that the competent evidence 
does not support the veteran's claim for service connection 
for a right knee condition.  Simply put, there is no 
competent medical evidence or opinion linking the veteran's 
current right knee condition to any incident of service.

Initially, the Board notes that the veteran's service medical 
records reveal that he complained of right knee pain twice 
during service.  However, these complaints were acute, 
transitory, and completely resolved with in-service 
treatment.  The veteran's lower extremities also were normal 
on repeated physical examinations conducted during the 
veteran's 27 years of continuous active service.  Further, 
the veteran's lower extremities were completely normal at his 
retirement physical examination in 1974.  More importantly, 
although the veteran complained of experiencing occasional 
knee pain in the last 2-3 years of his active service, the VA 
examiner noted in September 1975 that there was no medical 
history of knee injuries.  The veteran also admitted that he 
had not sought treatment for his claimed knee pain during his 
last 2-3 years of active service, although a review of his 
service medical records indicates that he was seen regularly 
on an outpatient basis and received routine physical 
examinations during this time period.  Critically, the VA 
examiner found no evidence of any knee problems following 
physical examination of the veteran's knees in September 
1975.

The veteran's remaining post-service treatment records show 
treatment for right knee arthritis beginning in 1991.  For 
example, the veteran reported in February 1991 that he began 
experiencing knee pain in July 1990 after twisting his right 
knee during a basketball game.  Significantly, he did not 
report any medical history of in-service right knee problems.  
The veteran stated in June 1991 that his right knee was okay 
following conservative treatment.  Although the veteran 
reported a long history of bilateral knee pain secondary to 
severe arthritis on outpatient treatment in January 1998, 
physical examination of the right knee revealed no erythema, 
warmth, or effusion, a limited range of motion with anterior 
knee pain, and some medial joint line tenderness.  Following 
surgical resolution of his left knee complaints in 2000, the 
veteran again complained of right knee pain in April 2001.  
Physical examination of the veteran's right knee was 
consistent with mild arthritis at that time.  Critically, 
none of the veteran's post-service private treating 
physicians related his right knee complaints to service or 
any incident of service.  And the veteran's post-service VA 
treatment records show no treatment for a right knee 
condition that could be related to service.

The remaining evidence on which the veteran relies to 
establish his entitlement to service connection for a right 
knee condition are lay statements.  The veteran and his 
service representative have maintained throughout the 
pendency of this appeal that his current right knee condition 
began during service.  The Board notes that the veteran is 
competent to provide lay statements as to the features or 
symptoms of an injury or illness.  Similarly, the veteran 
also is competent to provide lay statements as to the 
sequence of events that led to the injuries he purports to 
have sustained during service.  See Falzone v. Brown, 8 Vet. 
App. 398, 405 (1995); Layno v. Brown, 6 Vet. App. 465 (1994).  
However, neither the veteran nor his representative is shown 
to have the medical training and expertise to render a 
medical opinion  on a medical matter, such as the etiology of 
a claimed disability.  See Bostain v. West , 11 Vet. App. 
124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge").  Moreover, as 
indicated above, the competent medical evidence of record 
simply does not support the veteran's and his 
representative's assertions.  Therefore, the Board cannot 
assign any probative value to the lay assertions in the 
record of this claim that a right knee condition was incurred 
during service.

Under these circumstances, the Board must conclude that the 
claim for service connection for a right knee condition must 
be denied.  In the absence of any competent evidence to 
support the claim, the benefit-of-the-doubt doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Ortiz, 274 F.3d at 1364; Gilbert, 1 Vet. App. at 53-56.  


ORDER

As new and material evidence on the claim for service 
connection for a left knee condition has not been received, 
this claim is not reopened.

As new and material on the claim for service connection for a 
right knee condition has been received, this claim is 
reopened.

Service connection for a right knee condition is denied.


	                        
____________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


